In an action to recover damages for personal injuries sustained as a result of defendant’s alleged negligence and medical malpractice, defendant appeals from an order of the Supreme Court, Nassau County (Kelly, J.), dated January 18,1982, which denied its motion for a protective order with respect to so much of plaintiff’s demand for discovery as requested the names and addresses of physicians who attended or prescribed orders for plaintiff other than on June 9 and 10, 1980. Order modified by adding thereto, after the word “denied”, the following: “as to the period of June 3, 1980 through and including June 10, 1980, but is granted as to the period of June 11, 1980 through and including June 27, 1980.” As so modified, order affirmed, with $50 costs and disbursements to plaintiff. Defendant is directed to supply the names and last known addresses of all physicians who attended plaintiff and who prescribed any *599orders in connection with her confinement in the Nassau County Medical Center from June 3,1980 through and including June 10,1980, within 20 days after service upon it of a copy of the order to be made hereon, with notice of entry. Under the circumstances, plaintiff’s treatment by medical personnel after her fall in defendant’s hospital is irrelevant as to her claims of negligence and malpractice for that fall. Lazer, J. P., Gulotta, Bracken and Boyers, JJ., concur.